Exhibit 10.59

POTOMAC ELECTRIC POWER COMPANY
NAMED EXECUTIVE OFFICER 2005 COMPENSATION DETERMINATIONS

          The following table sets forth for each Named Executive Officer of
Potomac Electric Power Company ("Pepco") (which officers were determined by
reference to SEC Regulation S-K, Item 402(a)(3) based on 2003 compensation, or
in the case of Mr. Rigby, 2004 compensation) information concerning
determinations made with respect to the compensation paid or payable for
services in all capacities to PHI and its subsidiaries, including Pepco,
consisting of (i) the establishment of base salary for 2005, (ii) the
determination of the annual bonus for 2004, and (iii) the determination of the
long-term incentive plan payout for the performance cycle ending in 2004.

Name

Title

2005
Base
Salary

2004
Annual
Bonus (1)

2005
Incentive Plan
Payout (2)

Dennis R. Wraase

Chairman and Chief Executive Officer

$825,000

$438,588    

$197,069    

Joseph M. Rigby

Senior Vice President and Chief Financial Officer

$350,000

$119,786    

$  72,088    

Andrew W. Williams

Senior Vice President

$340,000

$132,132    

$115,962    

William J. Sim

President and Chief Operating Officer

$270,000

$113,411    

$  76,353    

Kirk J. Emge

General Counsel

$242,000

$  70,574    

$  33,500    

John M. Derrick, Jr.

(3)

(3)

$201,451    

$396,182    

(1)

Consists of awards under the PHI Annual Executive Incentive Compensation Plan
based on the extent to which the following pre-established criteria were
satisfied: (1) earnings relative to the corporate plan, (2) cost containment and
(3) electric system reliability.

(2)

In 2002, PHI granted performance award opportunities under PHI's Merger
Integration Success Program, a component of PHI's Long-Term Incentive Plan
pursuant to which the recipient was entitled to earn some or all of the maximum
award of shares of PHI's common stock, par value $.01 per share (the "Common
Stock"), based on PHI's performance and the extent to which operating
efficiencies and expense reduction goals were attained through December 31,
2004. On March 11, 2005, the PHI Compensation/Human Resources Committee approved
the vesting of the awards. The value of the vested Common Stock has been
calculated by multiplying the number of vested shares by the market price of the
Common Stock on the day preceding the vesting date.

(3)

Retired June 1, 2004.

          Each of the Pepco Named Executive Officers (with the exception of Mr.
Derrick) participates in the PHI Annual Executive Incentive Compensation Plan
(the "Plan"). For 2005, the PHI Compensation/Human Resources Committee
established (1) earnings relative to the corporate plan, (2) cash available for
debt reduction, (3) electric system reliability, (4) diversity and (5) safety as
the performance goals for executives of PHI in order to earn cash bonus awards
under the Plan.

_________________________________________________________________________